Lumpkin, P. J.
The only matter litigated upon the trial below was whether or not certain mortgages were valid. A verdict sustaining them was returned. The losing party made a motion for a new trial, and excepted to a judgment overruling the same. Mrs, C. E. Finger, as transferee, was part owner and holder of one of these mortgages, and was a party to the case. She is therefore certainly interested in sustaining the judgment under review, but was not made a party to the bill of exceptions or served with a copy of the same. Accordingly, *264the motion made here to dismiss the writ of error must be sustained. Civil Code, § 5547; Craig v. Webb, 70 Ga. 188; Knox v. McCalla, Ibid. 725; Crosthwait v. James, 95 Ga. 570; Inman v. Estes, 104 Ga. 645, and eases cited; Augusta Bank v. Merchants Bank, 104 Ga. 857; White v. Bleckley, 105 Ga. 173.

Writ of error dismissed.


Ali the Justices concurring.